      Case
       Case2:15-cr-00198-GMN-NJK
            2:15-cr-00198-GMN-NJK Document
                                   Document383
                                            384 Filed
                                                 Filed06/01/20
                                                       06/01/20 Page
                                                                 Page11
                                                                      1 of 1
                                                                           11




 1
                                  UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3
     United States of America,                     Case No. 2:15-CR-00198-GMN-NJK-2
 4
                     Plaintiff,                    ORDER
 5
            v.
 6
     Junzo Suzuki,
 7
                     Defendant.
 8
 9
10          Based on the declarations and statements in Junzo Suzuki’s Unopposed Motion for

11   an Order Extending Pretrial Release for an Additional Sixty (60) Days, (ECF No. 383), and
12   for good cause appearing, IT IS HEREBY ORDERED that Defendant Junzo Suzuki shall
13
     continue to remain on pretrial release for a period of an additional 60 days (until August 1,
14
     2020), under the conditions outlined in the Court’s previous order, (ECF 377).
15
16
17
18                      1 day of June, 2020.
            Dated this _____
19
20                                                _____________________________________
21                                                Gloria M. Navarro, District Judge
                                                  UNITED STATES DISTRICT COURT
22
23
24
25
26




                                                    1
